Name: 83/216/EEC: Commission Decision of 21 April 1983 concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-05-07

 Avis juridique important|31983D021683/216/EEC: Commission Decision of 21 April 1983 concerning certain measures of protection against classical swine fever Official Journal L 121 , 07/05/1983 P. 0021 - 0021*****COMMISSION DECISION of 21 April 1983 concerning certain measures of protection against classical swine fever (83/216/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Whereas an epizootic of classical swine fever has occurred in certain regions of the territory of the Federal Republic of Germany and this epizootic by its nature represents a danger to pig herds in the other Member States by way of trade in live pigs; Whereas, in consequence, other Member States have adopted their own measures of protection for a limited period of time until the situation is clarified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall forbid the introduction into their territory of live pigs intended for breeding or fattening coming from a 'Kreis' in which classical swine fever has occurred within the last 28 days prior to shipment and situated in the following regions of the Federal Republic of Germany: Dusseldorf, Braunschweig, Koeln and Unterfranken. Article 2 The animal health certificate mentioned in Council Directive 64/432/EEC and accompanying the pigs sent from the Federal Republic of Germany must be completed in the following manner: 'animals conforming to Commission Decision of 21 April 1983'. Article 3 The Commission will follow developments in the situation and the present Decision will be modified in the light of these developments. Article 4 This Decision is applicable until 19 May 1983. Article 5 This Decision is addressed to the Member States. Done at Brussels, 21 April 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57.